Citation Nr: 1123275	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  05-38 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating for back strain with history of minimal diffuse bulge at L2-3, L3-4, and L4-5, currently rated as 20 percent disabling.  

2. Entitlement to an increased rating for arthralgia of the left knee with loss of function due to pain, currently rated as 10 percent disabling. 

3. Entitlement to an increased rating for pseudofolliculitis barbae, currently rated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1988 to December 1998.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA), Montgomery, Alabama, Regional Office (RO).  

A hearing was held before the undersigned Veterans Law Judge in March 2008.  

The issue of entitlement to an increased rating for arthralgia of the left knee with loss of function due to pain, currently rated as 10 percent disabling, and entitlement to an increased rating for back strain with history of minimal diffuse bulge at L2-3, L3-4, and L4-5, currently rated as 20 percent disabling, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's skin disorder does not involve any disfiguring characteristics and covers less than 5 percent of surface area.



CONCLUSION OF LAW

The criteria for a compensable rating for service-connected skin disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7813 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in October 2006, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased evaluation for pseudofolliculitis barbae.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  The Veteran was also informed in an October 2006 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA skin examinations were conducted November 2006 and December 2009 (with a February 2010 addendum).  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the skin issue on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  Notably, he was provided an opportunity to present testimony and he did so at the March 2008 Travel Board hearing before the undersigned.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).

The Increased Rating Claims

The Veteran seeks an increased rating for his service-connected pseudofolliculitis barbae (currently rated as noncompensably disabling).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In addition, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has also held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2010).

Entitlement to a compensable evaluation for pseudofolliculitis barbae

The Veteran contends that his pseudofolliculitis barbae, or skin condition, is more severe that what the currently assigned noncompensable represents.  In particular, he states that he continues to deal with ingrown hair follicles on his chin and neck on a daily basis.  He endorses residual scarring and painful bumps as well. 

In July 2004, the RO received the Veteran's claim of entitlement to service connection for pseudofolliculitis barbae (claimed as a "shaving condition").  A March 2005 rating decision granted service connection and a noncompensable disability rating was assigned.

In May 2006, the RO received the Veteran's claim of entitlement to an increased (compensable) disability rating.  A December 2006 rating decision denied the Veteran's claim.  The Veteran disagreed with the December 2006 rating decision and initiated this appeal.

The Applicable Laws and Regulations

There is no rating code dedicated to rate pseudofolliculitis barbae.  Therefore, that disability is rated by analogy to dermatophytosis under 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7813.   

Under Diagnostic Code 7813, the rater is instructed to evaluate skin conditions of the beard area, tinea barbae, as disfigurement of the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  Id.  The Veteran's skin disorder involves folliculitis of the face and neck, and the medical evidence does not show that he has permanent scarring from this condition.  Thus, Diagnostic Codes 7801-7805 are not applicable.

The Board notes that VA recently amended the Schedule for Rating Disabilities by revising that portion of the schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the amendment is effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  As this claim was filed prior to this date, in May 2006, the amendments are inapplicable.  

Under Diagnostic Code 7800, a 10 percent evaluation is assigned for Veterans with one of eight (defined) characteristics of disfigurement on the head, face, or neck.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).

The eight characteristics of disfigurement for evaluation purposes are: (1) a scar 5 inches or more (13 or more cm.) in length; (2) a scar at least 1/4 inch (0.6 cm.) wide at its widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo or hyper pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) and indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).

A zero percent evaluation is assigned when the skin condition involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected and no more than topical therapy required during the past 12-month period; a 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected or there is intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period; a 30 percent rating is warranted when for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period; and a 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).  

On VA examination in November 2006, the Veteran endorsed ingrown hair follicles, follicular inflammation, and difficulty with shaving and grooming.  It was noted that recent treatment included Retin-A Micro and Carmol.  Notably, neither medication is a corticosteroid or an immunosuppressive.  Objective skin examination findings indicated "no active folliculitis," and "no scarring."  

VA treatment records indicate some intermittent treatment for folliculitis and continued use of medications (emollients and topical antibiotics).  See, e.g., VA Outpatient Treatment Record, dated December 2008.  

VA skin examination in December 2009 shows that the Veteran complained of skin break-outs after shaving.  No treatment within the past 12 months was noted.  Physical examination revealed no evidence of active pseudofolliculitis.  The examiner indicated that the Veteran would likely remain asymptomatic as long as he is not required to be clean shaven.  A February 2010 addendum to the December 2009 VA examination notes that the Veteran is currently "not affected by pseudofolliculitis barbi" and that the affected and exposed areas are currently 0 percent.  

According to an April 2010 statement in support of his claim, the Veteran stated that he experiences skin irritation and ingrown hairs on a daily basis.  He endorsed much of the same at his March 2008 Travel Board hearing.  In addition to emollients and anti-bacterial medications, he stated that he also uses oils and lotion shave butter to help keep his skin from becoming irritated.  Finally, the Veteran stated that he has "scarring" to the extent that he might have damage from a residual pimple, etc. 

As indicated by the VA skin examinations outlined above, the evidence shows that the Veteran's skin disorder covers less than 5 percent of the entire body and less than 5 percent of exposed areas affected and does not involve any characteristic of disfigurement.  Accordingly, a compensable evaluation for the service-connected skin disorder is denied.  The Veteran's inactive pseudofolliculitis of the face and neck is not the equivalent of any characteristic of disfigurement, such as scarring that is either at least five inches long or 1/4 inch wide or abnormal skin texture affecting an area in excess of six square inches.  Although the support statements and hearing testimony refer to "scars," the medical findings do not refer to scars; rather, the folliculitis is described as asymptomatic and inactive without scarring.

The Board acknowledges that the Veteran is competent to report his visible skin problems, which include skin irritation and the fact that he still has to deal with ingrown hair follicles on a regular basis.  While these complaints are competent evidence, they have been considered in evaluating the skin disorder at issue; however, the medical evidence consisting of multiple examinations over a period of several years does not show the severity required for a higher schedular rating.  

As the preponderance of the evidence is against the claim for a compensable rating for the skin, the benefit-of-the-doubt doctrine is not for application with respect to this issue.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER


A compensable rating for service-connected pseudofolliculitis barbae is denied.


REMAND

1. Entitlement to an increased rating for arthralgia of the left knee with loss of function due to pain, currently rated as 10 percent disabling.

At his September 2008 hearing before the undersigned, the Veteran testified that his left knee disability had increased in severity since the time of his last VA examination in 2006 and that he was experiencing weakness and instability.  Recent VA outpatient treatment reports also show continued complaints of left (bilateral) knee pain and instability.  Thus, pursuant to the Board's September 2008 remand, the Veteran was scheduled for a VA examination to assess the severity of his service-connected knee disability.  An April 2009 notation in the claims indicates that the Veteran failed to report to the scheduled examination.  However, based upon documentation contained in the claims file, it is not entirely clear whether the Veteran received proper notification of his VA examination and/or that it was scheduled at the appropriate VAMC.  See Exam Details Report, December 2008, and Exam Details Report April 2009.  It is significant to note that the Veteran's last VA examination was conducted in 2006, nearly five years ago, and that current VA treatment records show continued treatment for left knee pain and instability.  In light of the foregoing factors, the Board finds that the Veteran should be scheduled for another VA joints examination to assess the current nature and severity of his service-connected left knee disability.  

Finally, the Veteran is hereby notified that it is her responsibility to report for scheduled examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may result in denial of the claim. See 38 C.F.R. §§ 3.158 and 3.655.

2. Entitlement to an increased rating for back strain with history of minimal diffuse bulge at L2-3, L3-4, and L4-5, currently rated as 20 percent disabling.  

The record indicates that the Veteran's low back disability has significantly worsened since the time of his last VA examination in December 2009.  In this regard, in May 2011, the Veteran's representative submitted a written brief indicating that the Veteran's back disability was "responsible for 24 to 48 days of incapacity to work."  Recent statements submitted by the Veteran and his friends likewise indicate that the Veteran has missed a significant amount of work as of late due to his service-connected back disability.  For example, his friend, J.M., stated that he has to help the Veteran clean, cook, launder, and often drives him to the grocery store and appointments.  He noted that he has witnessed when the Veteran has incapacitating back spasms and flare-ups which render him unable to stand or sit.  He further noted that in August 2009, the Veteran missed a week of work for the first time in the seven years that he has know the Veteran.  Similarly, in an April 2010 letter, the Veteran's friend C.A., stated that he was well aware of the Veteran's back condition and his efforts to work and maintain employment despite his pain.  

In addition to the foregoing, the Veteran contends that the December 2009 VA examination was not complete or thorough to the extent that it did not consider his neurological symptoms, such as his diagnosed sciatica and lower extremity numbness.  He also noted that the examiner failed to conduct an MRI in association with the VA examination.  Indeed, the December 2009 examination report indicates that the examiner relied on an August 2009 private MRI report.  Moreover, while the examiner clearly noted neurologic symptomatology, including leg/foot weakness, falls, unsteadiness, and parenthesis, he offered no explanations or diagnoses relating to these symptoms.  He also failed to address the Veteran's sciatica.  Finally, the Board notes that the examiner provided a diagnosis of "lumbago with DJD L4-L5."  This is the first notation in the record that refers to degenerative arthritis of the lumbar spine.  As there are no x-ray reports associated with this diagnosis or with the 2009 VA examination, degenerative joint disease should be confirmed upon remand (as outlined below).   

VA treatment records dated from 2007 to 2010 also show near continuous treatment, including physical therapy, for severe back pain, back spasms, and guarding in the lumbar paraspinals.  The physical therapy records indicate that the Veteran uses a TENS unit and that he experiences frequent flare-ups of pain.  

Given the above evidence suggesting that the Veteran's disability has not been properly evaluated, and that it has significantly worsened since the last VA examination, the Board finds that he should be afforded a new examination to determine the nature and severity of his low back disability, and to determine what impact, if any, such disability has on his ability to obtain and maintain employment. 

Lastly, the Veteran submitted additional evidence in April 2010, after the issuance of the most recent March 2010 supplemental statement of the case (SSOC).  He did not submit a waiver of RO review of this evidence.  Thus, the RO should review this evidence on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA outpatient treatment records from the Denver VAMC, dated from January 2010 to the present.   

2. The RO/AMC should make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA orthopedic examination to ascertain the current nature and extent of the Veteran's service-connected left knee disability.  The report must include a discussion as to range of motion, for flexion and extension.  Additional functional loss due to pain, weakened movement, fatigability, and pain on movement are factors to be considered.  The claims folder must be made available to the examiner for review, and the examiner must indicate whether such a review was performed.  

3.The RO/AMC should make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA orthopedic examination to ascertain the current nature and extent of the Veteran's service-connected lumbar spine disability.  

The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.  If deemed appropriate by the examiner, the Veteran may be scheduled for further medical examinations.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

The following considerations will govern the examination:

a) Set forth all current complaints, findings, and diagnoses pertaining to any low back disability.

b) Provide range-of-motion and repetitive motion findings of the lumbar spine.

c) Describe any pain, weakened movement, excess fatigability, or incoordination resulting from the Veteran's low back disability, as discussed in 38 C.F.R. §§ 4.40, 4.45 (2009), and DeLuca v. Brown, 8 Vet. App. 202 (1995).

d) State the length of time during the past twelve months that the Veteran has had incapacitating episodes due to his low back disability.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require rest prescribed by a physician and treatment by a physician. 

e) Describe any neurological impairment, to include sciatica, resulting from the service- connected low back disability.  Conduct all necessary sensory, reflex, and motor testing.  If using results obtained from an EMG or nerve conduction velocity tests, or other such tests, explain, in terms meaningful to a layperson, the base line results versus those obtained for the Veteran.  Explain the meaning of any abnormal results obtained.

If sciatic is diagnosed, the examiner should state whether there is complete or incomplete paralysis of the nerve. If incomplete, the examiner should state whether it is mild, moderate, moderately severe or severe with marked muscular atrophy.  


f) The examiner should also determine whether there is any degenerative arthritis (DJD) of the lumbar spine, as indicated by the December 2009 VA examination.  

g) Discuss whether the Veteran's low back disability is productive of any additional functional impairment.

h) State what impact, if any, the Veteran's low back disability impacts his activities of daily living, including his ability to obtain and maintain employment. 38 C.F.R. § 4.10.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above.

4. Then, the RO should readjudicate the Veteran's service-connected left knee disability and low back disability increased rating claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims. 38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


